  Case 3:21-cv-01220-ADC Document 1 Filed 05/12/21 Page 1 of 6


                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF PUERTO RICO


JESUS RODRIGUEZ RODRIGUEZ                   CIVIL NO. 21-1220

Plaintiff
                                            PLAINTIFF DEMANDS TRIAL BY JURY
Vs.

ENCANTO RESTAURANTS, INC. D/B/A
TACO BELL + PIZZA HUT;
MULTINATIONAL INSURANCE
COMPANY; COMPANY ABC AND/OR
CORPORATION XYZ; INSURANCE
COMPANY ABC; JOHN DOE; JANE
ROE

Defendants

                                     COMPLAINT

TO THE HONORABLE COURT:

        COMES NOW the plaintiff, Jesus Rodriguez-Rodriguez, through the undersigned

counsel, and pursuant to this Honorable Court, respectfully STATE, ALLEGE and

PRAY:

                                  I. THE PARTIES

        1.    Plaintiff, JESUS RODRIGUEZ-RODRIGUEZ is of legal age, married, and

resident of Acworth, Georgia, United States. His current physical and postal address is:

6240 Woodstock Rd, Acworth, GA 30102-1701; His phone number is (678-545-7126).

JESUS RODRIGUEZ-RODRIGUEZ is suffering the damages alleged herein and for

which compensation is sought.

        2.    Defendant, ENCANTO RESTAURANTS, INC. D/B/A TACO BELL +

PIZZA HUT, is a corporate entity duly registered under the laws of the Commonwealth

of Puerto Rico with the capacity to sue and be sued. The physical and postal address

for all legal purposes, respectively, are: Montehiedra Office Center, 9615 Los Romero
   Case 3:21-cv-01220-ADC Document 1 Filed 05/12/21 Page 2 of 6


Ave., Suite 200, San Juan, P.R. 00926-7037 and P.O. Box 11858, San Juan,

P.R.00922-1858. The resident agent is CT Corporation System, whose physical and

postal addresses, respectively, are as follows: 361 San Francisco Street 4th Floor Old

San Juan, San Juan, P.R. 00901 and P.O. Box 9022946, San Juan, P.R. 00902-2946.


       3.     Co-Defendant,      MULTINATIONAL          INSURANCE         COMPANY,        by

information and belief, is a business entity organized under the laws of Puerto Rico, that

have issued an insurance policy or policies in favor of the codefendant, ENCANTO

RESTAURANTS, INC. D/B/A TACO BELL + PIZZA HUT, that covers all, or part of the

negligence, risks, damages, occurrences and/or events alleged in this Complaint. This

business is personally liable to Plaintiff for the damages claimed in this lawsuit. For all

legal purposes, the postal address is as follows: Ave. Muñoz Rivera 510, San Juan,

P.R. 00918.

       4.     Co-Defendants, COMPANY ABC and/or CORPORATION XYZ, are the

fictitious names of any Company/Corporation/Partnership/Subsidiary that upon Plaintiff

belief, is organized under the laws of the Commonwealth of Puerto Rico, or any other

recognizable jurisdiction, that, at all relevant times herein, may have had in full effect an

insurance policy covering the legal liability of all the events claimed. The real names are

unknown at this time and will be substituted pursuant to the Federal Rules of Civil

Procedure once the real name is made known to Plaintiff.

       5.     Co-Defendants, INSURANCE COMPANY ABC by information and belief,

are business entities organized under the laws of and with principal place of business in

a state other than Florida, whose real names are presently unknown, and that have

issued insurance policy or policies in favor of COMPANY ABC and/or CORPORATION

XYZ and/or any other Defendant herein included, that cover all or part of the negligence,

risks, damages, occurrences and/or events alleged in this Complaint. These companies
   Case 3:21-cv-01220-ADC Document 1 Filed 05/12/21 Page 3 of 6


are personally liable to Plaintiff for the damages claimed in this suit. The real name of

these co-defendants is unknown at this time and will be substituted pursuant to the

Federal Rules of Civil Procedure once the real name is made known to Plaintiff.

       6.     Co- Defendants, JOHN DOE and JANE ROE are any individuals, legal

entities, private or governmental agencies, municipalities or entities that may be liable to

the plaintiff here, or where otherwise responsible to the facts that are reported here, and

are called at this time by fictitious names ignored the real, which shall be notified as

soon identified.

                                    II. JURISDICTION

       7.     This Honorable Court has subject matter jurisdiction over the instant case

pursuant to 28 U.S.C. sections 1332(a) (1), inasmuch as this is an action between

citizens of different states and the amount in controversy exceeds SEVENTY FIVE

THOUSAND DOLLARS ($75,000.00), exclusive of costs and interests. Venue is proper

in the District of Puerto Rico pursuant to 28 U.S.C. § 1391, since the events that gave

rise to this cause of action occurred in the District of Puerto Rico.

                                     III. THE FACTS

       8.     On April 17, 2019, Mr. Rodriguez-Rodriguez visited the Pizza Hut + Taco

Bell in the Drive Inn Plaza located in Hato Tejas, Bayamón.

       9.     When Mr. Rodriguez-Rodriguez entered the mentioned fast food

establishment, he tripped with the slippery floor since there weren’t any rugs, also the

floor was heavily polished and there was no area to put wet umbrellas due to the rain

that day. As a direct result, plaintiff fell and received a strong concussion on her back,

neck, knees, ribs, hands, right hip, head, arms and whole body.

       10.    As a direct result of the accident, Mr. Rodriguez-Rodriguez had to be

transferred in an ambulance to the Emergency Room at Hermanos Melendez Hospital
  Case 3:21-cv-01220-ADC Document 1 Filed 05/12/21 Page 4 of 6


in the Municipality of Bayamon, Puerto Rico. There he received medical attention, was

dispatched medicine and had to endure various x-rays. Eventually he had to attend a

Physician where he received medical treatment such physical therapy.

       11.    Currently, Mr. Rodriguez-Rodriguez suffers of a limp and constant back

pain, which keeps him in constant discomfort for long periods of time.

       12.    As a direct and proximate result of Defendants party negligence on not

maintaining appropriate even entrance and walkways inside Pizza Hut + Taco Bell at

the Drive Inn Plaza in Bayamon, Plaintiff Rodriguez-Rodriguez has sustained and will

continue to sustain severe physical damages, emotional distress and consequential

damages, and are therefore entitled to compensatory relief according to proof, and to a

declaratory judgment that Defendants are liable to them for breach of their duty to the

Plaintiffs due to Defendant’s negligence in order to maintain dry and un-slippery floors in

the front entrance at Pizza Hut + Taco Bell, and in good quality conditions.

       13. The floor inside the establishment, specifically the front entrance of the fast

food Taco Bell + Pizza Hut in Drive Inn Plaza Bayamon, wasn’t in walkable condition; it

was slippery, had water and/or dirt and/or grease.

       14.    The floor area inside the establishment, specifically the front entrance of

the fast food Taco Bell + Pizza Hut in Drive Inn Plaza Bayamon, lacked rugs, wet floor

signs and umbrella holders. This represented a dangerous condition for all visitors and

the Plaintiff in the Taco Bell + Pizza Hut in Drive Inn Plaza Bayamon, Puerto Rico. Said

dangerous condition was the direct result on Defendant’s party negligence, which

resulted in Plaintiff’s slip and fall and the herein exposed physical damages and mental

anguish.

       15. The Plaintiff will probably have a permanent impairment that will be

determined during his medical treatment. Besides, this incident has substantially
  Case 3:21-cv-01220-ADC Document 1 Filed 05/12/21 Page 5 of 6


affected his quality of life because he cannot complete his daily tasks as he could prior

to this incident.

                               IV. PLAINTIFFS DAMAGES

       16.     The monetary damages suffered by the Plaintiff, including but not limited

to bodily and physical injury, pain and sufferings, mental anguish, psychological and

emotional distress, loss of enjoyment of life, loss of enjoyment of activities to which they

were accustomed, and expenses, among others, all of which are the direct

consequences of Defendant’s negligence, are conservatively estimated as follows:

       a)      Plaintiff JESUS RODRIGUEZ-RODRIGUEZ, an amount of TWO
                      HUNDRED AND FIFTY THOUSAND DOLLARS ($250,000.00).


                        V. JOINT AND SEVERAL LIABILITIES

       17.     Pursuant to the laws of the Commonwealth of Puerto Rico, as joint

tortfeasors, Defendants together with their insurance carriers must be held jointly and

severally liable for all the damages alleged in this Complaint. Defendants above

described acts or omissions constitute a tort under Puerto Rico Civil Code, Art. 1802,

Art. 1803, 31 LPRA, §5141, §5142.



                                    VI. TRIAL BY JURY

       18.     Plaintiff demands that the instant civil tort action be tried before a jury.



                                       VII. MEDICARE

       19.     If the Plaintiff owe any medical costs to MEDICARE due to this incident,

the Defendants must pay for all medical bills, x-rays, surgery, medicines, and any other

medical treatment that Plaintiff had to undergo due to the slip and fall herein described.
  Case 3:21-cv-01220-ADC Document 1 Filed 05/12/21 Page 6 of 6


                                     VII. RELIEF

      WHEREFORE, Plaintiff respectfully requests from this Honorable Court a

judgment against the Defendants, jointly and severally, for the damages sustained by

herself, as well as the award of costs, attorney’s fees, interests and any other relief

allowed in law and/or equity the Court might deem proper, regardless of whether said

remedy was claimed or not.



      RESPECTFULLY SUBMITTED.

      In Guaynabo, Puerto Rico, this May 12, 2021.

                                              /s/ MANUEL COBIAN ROIG
                                              USDC NO. 220005
                                              Attorney for Plaintiffs
                                              PO Box 177
                                              Guaynabo, PR 00970
                                              Phone (787) 402-6944
                                              Mobile (787) 248-8933
                                              e-mail: manuelcobianroig@gmail.com
